Title: To Thomas Jefferson from James Traquair, 30 May 1801
From: Traquair, James
To: Jefferson, Thomas


               
                  Dear Sir,
                  Philada. May 30th. 1801.
               
               The Bearer is William Stewart, the smith you expected,—the people for whom he wrought, have failed and he has been a loser, which soured him so much, that he would go off at once:—I hope he will answer every expectation,—few can work better than him. I am Sir Yours respectfully
               
                  
                     James Traquair
                  
               
               
                  P.S. Knowing how fond you are of every useful improvement, I have the pleasure to say the Water Works are about finished:—the Engines answer exceedingly well, & now we have plenty of excellent water.—It does great credit to Mr. Latrobe.—As an Architect I think him the first I ever wrought under:—he combineth taste with strength and plainness with elegance & that, with the fewest expensive ornaments I ever saw.—It is a pity that such Talents should be lost to the Country:—Not meeting with the encouragement his abilities had a right to expect.—He proposes as soon as the Pennsylvania Bank is finished (which also doth him honor) to retire on a farm.—If any thing is wanting either in public, or to private gentlemen, I think him a fit person as Architect or Engineer.—I hope you will excuse my freedom, when I assure you I have not the smallest interest in the matter,—Nor does he know I have written this:—My sole motive is the good of the Country which I have much at heart.
               
               
                  
                     James Traquair
                  
               
            